The defendant was indicted for transporting intoxicating liquor in violation of law. The verdict was returned in the afternoon and when the court reconvened the next morning the defendant sought to impeach the verdict by a statement of one of the jurors who was contradicted by all the others. In S. v. Best, 111 N.C. 638, the Court said: "We find ourselves concluded by the authority of an established and long-settled rule based upon the wisest reasons of public policy, that a juror should not be permitted to impeach his own conduct in the rendition of a verdict." S. v.Hall, 181 N.C. 527; S. v. Brittain, 89 N.C. 482.
The motion to dismiss was properly refused.
We find
No error.